


--------------------------------------------------------------------------------

Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT AND WAIVER
 
THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND WAIVER (the “Second Amendment” or
this “Amendment”), effective as of the 30th day of November, 2010 (the “Second
Amendment Effective Date”), is entered into by and among MAGNUM HUNTER RESOURCES
CORPORATION, a Delaware corporation (the “Borrower”), the Guarantors party
hereto (the “Guarantors”), the Lenders party hereto (the “Lenders”), BANK OF
MONTREAL, as Administrative Agent for the Lenders (the “Administrative Agent”)
and CAPITAL ONE, N.A., as Syndication Agent (the “Syndication Agent”).
 
RECITALS
 
WHEREAS, the Borrower, the Lenders, the Administrative Agent and the Syndication
Agent entered into that certain Amended and Restated Credit Agreement dated
February 12, 2010 (as amended by the First Amendment to Credit Agreement dated
May 13, 2010, and as further amended or restated from time to time, the “Credit
Agreement”); and
 
WHEREAS, subject to the terms and conditions contained in this Amendment, the
Borrower, the Lenders and the Administrative Agent have agreed to (a) amend
certain provisions of the Credit Agreement and (b) grant certain waivers
requested by the Borrower as hereinafter provided.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Second Amendment, the Borrower, the Guarantors, the Lenders and
the Administrative Agent agree as follows:
 
1.             Defined Terms.  Unless otherwise defined herein, capitalized
terms used herein have the meanings assigned to them in the Credit Agreement.
 
2.             Amendment to Section 1.01.
 
 
(a)
Section 1.01 of the Credit Agreement is hereby amended by deleting the following
definitions in their entirety and substituting the following therefor:

 
“Applicable Margin” means, for any day,
 
(a)           with respect to any ABR Loan or Eurodollar Loan that is a Tranche
A Loan, or with respect to the Commitment Fee Rate for Tranche A Loans, as the
case may be, the rate per annum set forth in the Borrowing Base Utilization Grid
below based upon the Borrowing Base Utilization Percentage then in effect:
 
Borrowing Base Utilization Grid
Borrowing Base Utilization Percentage
<33%
>33%,
but <66%
>66%
ABR Loans
1.500%
2.000%
2.500%
Eurodollar Loans
2.500%
3.000%
3.500%
Commitment Fee Rate
0.500%
0.500%
0.750%




 
-1-

--------------------------------------------------------------------------------

 



Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided, however, from and after
the Tranche B Termination Date, if at any time the Borrower fails to deliver a
Reserve Report pursuant to Section 8.12(a), then the “Applicable Margin” means
the rate per annum set forth on the grid when the Borrowing Base Utilization
Percentage is at its highest level; provided further that the Applicable Margin
shall revert to the previous Applicable Margin upon the Borrower’s delivery of
such Reserve Report; and
 
(b)           with respect to any Tranche B Loan, a rate per annum equal to
4.50% with respect to ABR Loans and 5.50% with respect to Eurodollar Loans.
 
“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period calculated on a trailing four quarter basis plus the following expenses
or charges to the extent deducted from Consolidated Net Income in such period:
interest, income Taxes, depreciation, depletion, amortization, expenses
associated with the exploration of Oil and Gas Properties, all non-cash charges
and adjustments (including stock-based compensation, impairment of asset values,
non-cash adjustments to derivative carrying values, non-cash adjustments to
asset retirement obligations and other similar items as from time to time
required under GAAP) and all non-recurring expenses, minus all non-cash income
added to Consolidated Net Income.  Notwithstanding the foregoing, EBITDAX shall
be Consolidated Net Income plus the aforementioned expenses or charges (i) for
the most recently ended quarter multiplied by four (4) with respect to the
quarter ended December 31, 2010, (ii) for the most recently ended two (2)
quarters multiplied by two (2) with respect to the quarter ended March 31, 2011,
and (iii) for the most recently ended three (3) quarters multiplied by
four-thirds (4/3) with respect to the quarter ended June 30, 2011.
 
“Tranche B Loans” means Loans in an aggregate amount equal to the Tranche B
Portion.
 
“Tranche B Portion” means that portion of the Borrowing Base equal to:
 
(a)           prior to the Tranche B Termination Date, $6,500,000, less any
reductions to such amount under Sections 2.07(e) or (g) made during such period;
and
 

 
-2-

--------------------------------------------------------------------------------

 

(b)           from and after the Tranche B Termination Date, $0.
 
“Tranche B Termination Date” means the earlier to occur of (a) the date on which
the Borrower permanently terminates all of the Tranche B Portion pursuant to
Section 2.07(e) and pays in full all outstanding Tranche B Loans and (b)
November 30, 2011.
 
 
(b)
Section 1.01 of the Credit Agreement is hereby amended to add the following new
definitions in proper alphabetical order:

 
“Eureka Hunter Pipeline” means that certain pipeline system (as it may exist
from time to time, including any expansions thereof) for the gathering and
transportation of natural gas in Ohio and West Virginia commonly known as the
Eureka Hunter Pipeline.
 
“Eureka Hunter Pipeline J.V.” means a Delaware limited liability company
expected to be formed as a joint venture between Eureka Hunter Pipeline J.V.
Parent and an Affiliate of DCP Midstream, LLC to own and operate the Eureka
Hunter Pipeline.
 
“Eureka Hunter Pipeline J.V. Parent” means Eureka Hunter Pipeline Partners, LLC,
a Delaware limited liability company.
 
3.             Amendment to Section 2.01.  Section 2.01 of the Credit Agreement
is hereby amended to add the following sentence to the end of said Section:
 
“Notwithstanding the foregoing or anything else to the contrary in this
Agreement, the Tranche B Portion is not revolving in nature and amounts prepaid
or repaid with respect to Tranche B Loans may not be reborrowed.  The entire
amount of the Tranche B Portion equal to $6,500,000 shall be advanced to
Borrower on November 30, 2010.”
 
4.             Amendment to Section 2.07.  Section 2.07 of the Credit Agreement
is hereby amended by deleting paragraphs (e) and (f) in their entirety and
substituting the following therefor:
 
“(e)           Mandatory Reductions of the Tranche B Portion.
 
(i)           Prior to the Tranche B Termination Date, any increase in the
Tranche A Portion as a result of a Scheduled Redetermination or Interim
Redetermination of the Borrowing Base that results in the Tranche A Portion
exceeding $65,000,000 shall automatically and permanently reduce the amount of
the Tranche B Portion by the amount of such increase in the Tranche A Portion on
a dollar for dollar basis and on the same date as any such increase in the
Tranche A Portion becomes effective.
 

 
-3-

--------------------------------------------------------------------------------

 

(ii)           Prior to the Tranche B Termination Date, the Tranche B Portion
shall be automatically and permanently reduced by an amount equal to 50% of any
net cash proceeds from the (A) sale by Eureka Hunter Pipeline J.V. of any
capital assets, including, without limitation, any pipeline assets owned by it,
or (B) the issuance, incurrence or assumption of any debt for borrowed money by
Eureka Hunter Pipeline J.V.; provided that each reduction of the Tranche B
Portion shall be applied in minimum increments of $500,000 which increments
shall be measured on a cumulative basis.”
 
“(f)           Scheduled Reduction of the Tranche B Portion.  Unless previously
terminated, the Tranche B Portion shall be automatically and permanently reduced
to $0 on and after the Tranche B Termination Date.”
 
5.             Amendment to Section 8.16.  Section 8.16 of the Credit Agreement
is hereby deleted in its entirety and replaced with the following:
 
“Section 8.16Reserved.”
 
6.           Amendment to Section 9.05.  Section 9.05 of the Credit Agreement is
hereby amended by deleting paragraphs (g), (p), (q) and (r) in their entirety
and substituting the following therefor and adding the following new paragraph
(s):
 
“(g)           Investments made by the Borrower in or to any Restricted
Subsidiary (except as set forth in clause (q) below) in an aggregate amount at
any one time outstanding not to exceed $500,000.”
 
“(p)           Investments by the Borrower or any Restricted Subsidiaries in
Unrestricted Subsidiaries (except as set forth in clause (q) below), when
combined with Debt owing by Unrestricted Subsidiaries to the Borrower and/or any
Restricted Subsidiaries under Section 9.02(f), not to exceed $1,000,000 in the
aggregate at any time outstanding.”
 
“(q)           Investments in Eureka Hunter or Eureka Hunter Pipeline J.V.
Parent, whether such Subsidiaries are Restricted Subsidiaries or Unrestricted
Subsidiaries, in an aggregate amount at any one time outstanding not to exceed
$1,000,000 in the aggregate in any calendar year; provided that to the extent
the Borrower reasonably determines that funds in excess of such amount are
necessary for the construction, operation or expansion of the Eureka Hunter
Pipeline, the Borrower may distribute such excess funds to Eureka Hunter or
Eureka Hunter Pipeline J.V. Parent for the purpose of paying any such
construction, operation or expansion expenses of the Eureka Hunter Pipeline
(whether the Eureka Hunter Pipeline is owned by Eureka Hunter or Eureka Hunter
Pipeline J.V.), so long as such funds are net cash proceeds from the offering of
common or preferred equity securities by the Borrower.  The Administrative Agent
and the Lenders acknowledge that the Borrower has raised $35,200,000 in new
equity since April 1, 2010 (net of any amounts paid to third parties for the
purpose of redeeming the Borrower’s Series B Convertible Preferred Stock), which
sum may also be invested in Eureka Hunter or Eureka Hunter Pipeline J.V. Parent
for the purpose of paying the construction, operation or expansion expenses of
the Eureka Hunter Pipeline during calendar year 2010 and 2011.”
 

 
-4-

--------------------------------------------------------------------------------

 

“(r)           To the extent the Eureka Hunter Pipeline is owned by Eureka
Hunter Pipeline J.V. and prior to the occurrence and continuance of an Event of
Default, investments by Eureka Hunter Pipeline J.V. Parent in Eureka Hunter
Pipeline J.V., not to exceed the amount the Borrower is permitted to invest in
Eureka Hunter and Eureka Hunter Pipeline J.V. Parent pursuant to Section
9.05(q).”
 
“(s)           other Investments not to exceed $500,000 in the aggregate at any
time.”
 
7.           Amendment to Section 9.14.  Section 9.14 is hereby amended by
deleting the first sentence in its entirety and substituting the following
therefor:
 
“The Borrower shall not, and shall not permit any Subsidiary to, create or
acquire any additional Subsidiary without the prior written consent of the
Administrative Agent and the Required Lenders, other than the formation or
acquisition by the Borrower of Subsidiaries in compliance with Section 8.17.”
 
8.           Waiver of Existing Violations.  The Borrower has advised the
Administrative Agent and the Lenders that the Borrower has (a) formed three (3)
new Subsidiaries (collectively, the “New Subsidiaries”) and (b) changed the name
of one of the Debtors, Sharon Resources, Inc., to Sharon Hunter Resources, Inc.
(such actions taken by the Borrower, collectively, the “Subsidiary
Actions”).  The Borrower has requested that the Administrative Agent and the
Lenders waive any Default or Event of Default arising from the Subsidiary
Actions, and the Administrative Agent and the Lenders are willing to make such
waiver on the terms and conditions set forth in this Amendment.  Subject to the
terms and conditions set forth herein, the Administrative Agent and the Lenders
hereby waive any Default or Event of Default arising solely from the Subsidiary
Actions.  The waiver set forth in this Section 8 (the “Subject Waiver”) is
limited to the extent specifically set forth above and no other terms, covenants
or provisions of the Credit Agreement or any other Loan Document are intended to
be effected hereby.  The Subject Waiver is granted only with respect to the
Subsidiary Actions, and shall not apply to any actual or prospective default or
violation of any other provision of the Credit Agreement or any other Loan
Document.  The Subject Waiver shall not in any manner create a course of dealing
or otherwise impair the future ability of the Administrative Agent or the
Lenders to declare a Default or Event of Default under or otherwise enforce the
terms of the Credit Agreement or any other Loan Document with respect to any
matter other than those specifically and expressly waived in the Subject Waiver.
 

 
-5-

--------------------------------------------------------------------------------

 

9.           Consent to Formation of Eureka Hunter Pipeline J.V. and
Contribution of Eureka Hunter Pipeline.  Notwithstanding anything in the Credit
Agreement to the contrary, the Administrative Agent and the Lenders hereby
consent to the formation of Eureka Hunter Pipeline J.V. Parent, subject to the
terms and provisions hereof, including without limitation, the conditions set
forth below in Section 14.  Further, notwithstanding anything in the Credit
Agreement to the contrary, the Administrative Agent and the Lenders hereby (a)
consent to the formation of Eureka Hunter Pipeline J.V. by Eureka Hunter
Pipeline J.V. Parent and (ii) the contribution by the Borrower or one of its
Subsidiaries to Eureka Hunter Pipeline J.V. of the Eureka Hunter Pipeline and
the assets related thereto and (b) agree that the contribution of the Eureka
Hunter Pipeline and the assets related thereto as contemplated above shall not
be deemed a default of the provisions of Section 9.05 or Section 9.11 or any
other Section of the Credit Agreement and shall be disregarded when determining
compliance with any dollar amount limitations contained in any exceptions to the
restrictions contained in Section 9.05 and Section 9.11; provided, that it shall
be a condition precedent to the effectiveness of the consent and agreement
contained in this sentence that the Administrative Agent shall have received the
proposed joint venture agreement pertaining to Eureka Hunter Pipeline J.V. and
any other documents related thereto that the Administrative Agent shall request,
which such agreement and other documents shall be in form and substance
reasonably satisfactory to the Administrative Agent.
 
10.         Change to Borrowing Base.  As of the Second Amendment Effective
Date, and until such time as further changes are made pursuant to Section 2.07
of the Credit Agreement, the Tranche A Portion of the Borrowing Base shall be
equal to $65,000,000 and the Tranche B Portion of the Borrowing Base shall be
equal to $6,500,000.
 
11.         Designation of Certain Subsidiaries as Restricted Subsidiaries and
Unrestricted Subsidiaries.  As of the Second Amendment Effective Date, each of
Eureka Hunter and Eureka Hunter Pipeline J.V. Parent is hereby designated as a
Restricted Subsidiary and each of the New Subsidiaries is hereby designated as
an Unrestricted Subsidiary.  By its execution of this Second Amendment, the
Administrative Agent and each Lender agree that, upon termination of all of the
Tranche B Portion and payment in full of all outstanding Tranche B Loans, the
Borrower shall be permitted to designate Eureka Hunter and Eureka Hunter
Pipeline J.V. Parent as Unrestricted Subsidiaries, and in connection with such
designation, the Liens granted by Eureka Hunter and Eureka Hunter Pipeline J.V.
Parent in favor of the Administrative Agent for the benefit of the Lenders shall
be automatically released.  Each Lender authorizes the Administrative Agent to
execute and deliver to the Borrower, at the Borrower’s sole cost and expense,
any and all releases of Liens, termination statements, assignments or other
documents reasonably requested by the Borrower in connection with the release of
the Liens described in the preceding sentence.
 
12.         Ratification.  Each of the Borrower and Guarantors hereby ratifies
all of its respective Obligations under the Credit Agreement and each of the
Loan Documents to which it is a party, and agrees and acknowledges that the
Credit Agreement and each of the Loan Documents to which it is a party are and
shall continue to be in full force and effect as amended and modified by this
Second Amendment.  Nothing in this Second Amendment extinguishes, novates or
releases any right, claim, lien, security interest or entitlement of any of the
Lenders or the Administrative Agent created by or contained in any of such
documents nor is the Borrower nor any Guarantor released from any covenant,
warranty or obligation created by or contained herein or therein.
 

 
-6-

--------------------------------------------------------------------------------

 

13.         Representations and Warranties.  The Borrower and Guarantors hereby
represent and warrant to the Administrative Agent and the Lenders that (a) this
Second Amendment has been duly executed and delivered on behalf of the Borrower
and Guarantors, (b) this Second Amendment constitutes a valid and legally
binding agreement enforceable against the Borrower and Guarantors in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law, (c) the representations and
warranties contained in the Credit Agreement and the Loan Documents are true and
correct on and as of the date hereof in all material respects as though made as
of the date hereof, (d) no Default or Event of Default exists under the Credit
Agreement or under any Loan Document and (e) the execution, delivery and
performance of this Second Amendment has been duly authorized by the Borrower
and Guarantors.
 
14.         Conditions to Effectiveness.  This Second Amendment shall be
effective on the Second Amendment Effective Date upon the execution and delivery
hereof by the Borrower, the Guarantors and the Lenders to the Administrative
Agent and receipt by the Administrative Agent of the following in form and
substance satisfactory to the Administrative Agent:
 
 
(a)
this Second Amendment;

 
 
(b)
the payment to the Administrative Agent of (i) all fees that are due, including
an upfront fee for the account of each Lender based upon each Lender’s pro rata
portion of the Borrowing Base, which upfront fees shall be (A) 12.5 basis points
on the Tranche A Portion of the Borrowing Base, except in the case of any Lender
whose pro rata share of the Tranche A Portion after giving effect to this Second
Amendment is greater than such Lender’s pro rata share of the Tranche A Portion
as of October 27, 2010, in which case the upfront fees on such increased amount
shall be 100 basis points, and (B) 200 basis points on the Tranche B Portion of
the Borrowing Base and (ii) all expenses in connection with this Second
Amendment, including any billed fees and disbursements of Andrews Kurth LLP;

 
 
(c)
the receipt by the Administrative Agent of an officer’s certificate executed by
the Borrower, substantially in the form attached hereto as Exhibit A; and

 
 
(d)
the receipt by the Administrative Agent, in form and substance satisfactory to
it, of the following:

 
 
(i)
all items required by Section 8.17 of the Credit Agreement in regard to the
designation of Eureka Hunter and Eureka Hunter Pipeline J.V. Parent as
Restricted Subsidiaries;

 

 
-7-

--------------------------------------------------------------------------------

 

 
(ii)
all documents required to create and perfect a first priority lien in favor of
the Administrative Agent in the Equity Interests in Eureka Hunter and Eureka
Hunter Pipeline J.V. Parent and any intercompany notes between the Borrower and
Eureka Hunter Pipeline J.V. Parent; and

 
 
(iii)
Mortgages creating a Lien on the Oil and Gas Properties owned by the Borrower
and located in Gonzales and Atascosa Counties, Texas, as more particularly
described on Exhibit B hereto.

 
15.         Counterparts.  This Second Amendment may be signed in any number of
counterparts, which may be delivered in original, electronic or facsimile form
each of which shall be construed as an original, but all of which together shall
constitute one and the same instrument.
 
16.         Governing Law.  This Second Amendment, all Notes, the other Loan
Documents and all other documents executed in connection herewith shall be
deemed to be contracts and agreements under the laws of the State of New York
and of the United States of America and for all purposes shall be construed in
accordance with, and governed by, the laws of New York and of the United States.
 
17.         Final Agreement of the Parties.  Any previous agreement among the
parties with respect to the subject matter hereof is superseded by the Credit
Agreement, as amended by this Second Amendment.  Nothing in this Second
Amendment, express or implied, is intended to confer upon any party other than
the parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Second Amendment.
 
[Signature Pages Follow]
 

 
-8-

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their respective officers thereunto duly authorized as of the date
first above written.
 
 


 

 
BORROWER:


MAGNUM HUNTER RESOURCES
CORPORATION,
a Delaware corporation




By:  /s/ Ronald D. Ormand
Ronald D. Ormand
Executive Vice President and Chief Financial Officer

 
 





 
-9-

--------------------------------------------------------------------------------

 

 

 
GUARANTORS:


PRC WILLISTON LLC,
a Delaware limited liability company


By:           Magnum Hunter Resources Corporation,
                 its sole member




By:  /s/ Ronald D. Ormand                                       
Ronald D. Ormand
Executive Vice President and Chief Financial Officer




MAGNUM HUNTER RESOURCES LP,
a Delaware limited partnership


By:           Magnum Hunter Resources GP, LLC,
                 its general partner


By:   Magnum Hunter Resources
         Corporation, its sole member


By:  /s/ Ronald D. Ormand                      
Ronald D. Ormand
Executive Vice President and Chief Financial Officer




MAGNUM HUNTER RESOURCES GP, LLC,
a Delaware limited liability company


By:           Magnum Hunter Resources Corporation,
                 its sole member


 By:  /s/ Ronald D. Ormand                          
Ronald D. Ormand
Executive Vice President and Chief Financial Officer

 

 



 
-10-

--------------------------------------------------------------------------------

 



 

 
TRIAD HUNTER, LLC,
a Delaware limited liability company


By:           Magnum Hunter Resources Corporation,
                 its sole member


By:  /s/ Ronald D. Ormand
Ronald D. Ormand
Executive Vice President and Chief Financial Officer




SHARON HUNTER RESOURCES, INC.,
a Colorado corporation




By:  /s/ Ronald D. Ormand                                 
Ronald D. Ormand
Secretary




EUREKA HUNTER PIPELINE, LLC,
a Delaware limited liability company


By:           Magnum Hunter Resources Corporation,
                 its sole member


By:  /s/ Ronald D. Ormand
Ronald D. Ormand
Executive Vice President and Chief Financial Officer

 





 
-11-

--------------------------------------------------------------------------------

 

 
 

 
EUREKA HUNTER PIPELINE PARTNERS, LLC,
a Delaware limited liability company


By:        Eureka Hunter Pipeline, LLC,
              its sole member


By:        Magnum Hunter Resources
              Corporation, its sole member

 
By:       /s/ Ronald D. Ormand                                
Ronald D. Ormand
Executive Vice President and Chief Financial Officer

 


 

 
-12-

--------------------------------------------------------------------------------

 
 
 


 

 
ADMINISTRATIVE AGENT AND LENDER:


BANK OF MONTREAL




By:   /s/ Gumaro Tijerina                            
Gumaro Tijerina
Director

 


 





 
-13-

--------------------------------------------------------------------------------

 

 
 

 
SYNDICATION AGENT AND LENDER:


CAPITAL ONE, N.A.




By:     /s/ Paul D. Hein                                       
Paul D. Hein
Vice President

 

 
 





 
-14-

--------------------------------------------------------------------------------

 

 
 

 
LENDER:


UBS LOAN FINANCE LLC




By: _____________________________
Name: ___________________________
Title: ____________________________




By: _____________________________
Name: ___________________________
Title: ____________________________

 

 
      







 
-15-

--------------------------------------------------------------------------------

 

 
 

 
LENDER:


AMEGY BANK NATIONAL ASSOCIATION
 
By: _____________________________
Name: ___________________________
Title: ____________________________

 

 





 
-16-

--------------------------------------------------------------------------------

 

 
 

 
LENDER:


KEYBANK NATIONAL ASSOCIATION
 
By: _____________________________
Name: ___________________________
Title: ____________________________

 

 





 
-17-

--------------------------------------------------------------------------------

 



EXHIBIT A


Form of Officer’s Certificate


The undersigned hereby certifies that he is the Chief Financial Officer of
Magnum Hunter Resources Corporation, a Delaware corporation (the “Borrower”) and
that as such he is authorized to execute this certificate on behalf of the
Borrower.  With reference to the Amended and Restated Credit Agreement, dated as
of February 12, 2010 (as amended, the “Credit Agreement”; capitalized terms used
herein have the same meanings given to such terms in the Credit Agreement),
among the Borrower, certain lenders party thereto, Bank of Montreal, as
Administrative Agent and Capital One, N.A., as Syndication Agent, the
undersigned, on behalf of the Borrower, hereby makes the following designations
and certifications:
 
 
(a)
Each of Eureka Hunter and Eureka Hunter Pipeline J.V. Parent (collectively, the
“New Restricted Subsidiaries”) is hereby designated as a Restricted Subsidiary.

 
 
(b)
Each of MHR Acquisition Company I, LLC, MHR Acquisition Company II, LLC and MHR
Acquisition Company III, LLC (collectively, the “New Unrestricted Subsidiaries”)
is hereby designated as an Unrestricted Subsidiary.

 
 
(c)
The designation of the New Restricted Subsidiaries as Restricted Subsidiaries
and the New Unrestricted Subsidiaries as Unrestricted Subsidiaries is in
compliance with the terms of the definition of “Unrestricted Subsidiary”
contained in the Credit Agreement.

 
 
(d)
Immediately after giving effect to such designation, no Default shall have
occurred and be continuing.

 
EXECUTED AND DELIVERED this ___________ day of November, 2010.
 
 
 

 
MAGNUM HUNTER RESOURCES
CORPORATION,
a Delaware corporation




By: ______________________________
Ronald D. Ormand
Executive Vice President and Chief Financial Officer

 
 

 
-18-

--------------------------------------------------------------------------------

 



EXHIBIT B


Mortgaged Properties


Atascosa County, Texas


Paid Up Oil and Gas Lease, dated March 25, 2010, by and between Richard T.
Eppright, Individually and as Trustee of the Richard T. Eppright Non-Exempt
Trust; John Allen Eppright, Individually and as Trustee of the John A. Eppright
Non-Exempt Trust; James David Eppright, Individually and as Trustee of the J.
David Eppright Non-Exempt Trust; Ronald B. Smith; Lou Ann Simons and Carol
Eppright as Lessor and Magnum Hunter Resources Corporation as Lessee and a
Memorandum of Oil and Gas Lease recorded under Clerk’s File Number 113572 in the
Official Public Records of Atascosa County, Texas, covering 2,285.95 acres, more
or less, situated in Atascosa County, Texas, being more particularly described
as follows:
 
2,285.95 acres of land, more or less, located in the Hezekiah Bissell Survey,
A-1080, Ransom O. Graves Survey, A-310, B.B.B. & C. R. R. Survey, A-116,
Christian Sandleben Survey, A-802, Atascosa County, Texas being more fully
described in that certain Gift Deed dated May 2, 1963 from J.T. Eppright and
wife, Carrie Eppright as Grantors to George D. Eppright, Edith Eppright, Carolyn
Eppright Smith and Richard H. Eppright as Grantees and recorded in Volume 294,
Page 224 of the Deed Records of Atascosa County, Texas.
 
Gonzales County, Texas


1.
Paid Up Oil and Gas Lease dated January 16, 2010 by and between Sharon
Resources, Inc. and Carlotta Fairchild covering 90.00 acres of land in the
Turner Barnes Survey, A-112, Gonzales County, Texas and Memorandum of Oil and
Gas Lease recorded in Volume 1020, Page 453, Entry Number 244268, of the
Gonzales County Records, Gonzales County, Texas.

 
2.
Paid Up Oil and Gas Lease dated January 16, 2010 by and between Sharon
Resources, Inc. and James Fairchild and Alex W. Fairchild covering 100.00 acres
of land in the Turner Barnes Survey, A-112, Gonzales County, Texas and
Memorandum of Oil and Gas Lease recorded in Volume 1020, Page 455, Entry Number
244269, of the Gonzales County Records and Ratification of Oil, Gas and Mineral
Lease recorded in Volume 1023, Page 304, Entry Number 244920, of Gonzales County
Records, Gonzales County, Texas.

 
3.
Paid Up Oil and Gas Lease dated January 1, 2010 by and between Sharon Resources,
Inc. and Margaret A. Kolar covering 728.80 acres of land in the Turner Barnes
Survey, A-112, Gonzales County, Texas and Memorandum of Oil and Gas Lease
recorded in Volume 1020, Page 461, Entry Number 244272, of Gonzales County
Records, Gonzales County, Texas.

 
4.
Paid Up Oil and Gas Lease dated February 3, 2010 by and between Sharon
Resources, Inc. and Thomas Partnership, Ltd. covering 56.19 acres of land in the
Turner Barnes Survey, A-112, Gonzales County, Texas and Paid Up Oil and Gas
Lease recorded in Volume 1020, Page 587, Entry Number 244311, of Gonzales County
Records, Gonzales County, Texas.

 

 
-19-

--------------------------------------------------------------------------------

 

5.
Paid Up Oil and Gas Lease dated January 1, 2010 by and between Sharon Resources,
Inc. and James E. Kolar covering 728.80 acres of land in the Turner Barnes
Survey, A-112, Gonzales County, Texas and Memorandum of Paid Up Oil and Gas
Lease recorded in Volume 1020, Page 602, Entry Number 244314, of Gonzales County
Records, Gonzales County, Texas.

 
6.
Paid Up Oil and Gas Lease dated April 1, 2010 by and between Sharon Resources,
Inc. and Jeffrey A. Cernoch and wife, Kerry N. Cernoch covering 93.46 acres of
land in the Turner Barnes Survey, A-112, Gonzales County, Texas and Memorandum
of Oil and Gas Lease recorded in Volume 1023, Page 325, Entry Number 244926, of
Gonzales County Records, Gonzales County, Texas.

 
All of the above leases assigned to Magnum Hunter Resources Corporation by that
certain Assignment of Oil and Gas Leases, dated May 20, 2010, executed by Sharon
Resources, Inc., as assignor, to Magnum Hunter Resources Corporation, as
assignee, recorded in Volume 1022, Page 853, Entry Number 244823, of Gonzales
County Records, Gonzales County, Texas.
 
All of the above leases being the same leases included in the Unit Designation
for the Gonzo Hunter No. 1-H Unit, dated October 1, 2010, covering 640 acres out
of the Turner Barnes Survey, A-112, Gonzales County, Texas.





 
 
-20-

--------------------------------------------------------------------------------